Title: To George Washington from George Mason, 12 June 1756
From: Mason, George
To: Washington, George



Dear Sir
Dogues Neck June 12th 1756

I take the Liberty to address You on Behalf of my Neighbour & Your old School-fellow, Mr Piper; who, without duly considering the Consequences, when he was at Winchester enlisted as a Sarjeant in Capt. Mercer’s Company; he has been down to consult his Father upon it, & finds him excessively averse to it, & as his principal Dependance is upon the old Man (besides the Duty naturally due to a parent) his disobligeing him in an Affair of this Nature cannot but be highly detrimental to Him—I need not then say that it wou’d be an Act of Humanity in Colo. Washington to discharge him. Mr piper tells Me that he has never Yet been attested, which seems so essential a part of the Enlisting that I conceive he cou’d not be legally detain’d against his Will, but has still a Right to depart upon returning whatever

Money he may have received—this I only hint, & submit it to Your better Judgement—Be that as it will, Mr Piper woud much rather chuse to receive his Discharge from You as a Favour than insist upon it as a Matter of Right—It wou’d be superfluous to add that Your good Offices to Mr Piper on this Occasion will ever be esteem’d the greatest Obligation on Dr Sir Yr most obdt Servt

G. Mason

